DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 should be changed to “The self-cooling motor according to claim 2, wherein there is no .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (WO2017022007, “Ogata”).
Re claim 1, Ogata discloses a self-cooling motor comprising: 
a housing (figs 1-2) comprising a sleeve 70 and a bottom plate 52 (figs 1-2, pg 5, indicated text & pg 6, indicated text), wherein the sleeve 70 and the bottom plate 52 are arranged in an axial direction to define a space (fig 1), wherein the sleeve 70 has a first end and a second end opposite to each other (figs 1-2 & below), the bottom plate 52 is disposed adjacent to the first end (figs 1-2 & below), and an inlet is formed between the bottom plate 50 and the first end (figs 1 & below), wherein the inlet faces a radial direction of the sleeve 70 (figs 1-2 & below); 
a stator assembly 11 fixed to the housing and accommodated in the space (figs 1-2); 
a rotor assembly 12 coupled to the stator assembly 11 and comprising a shaft 102 (figs 1-2, pg 2, indicated text), wherein the shaft 102 extends outside the housing along the axial direction L1 (fig 1); and 
an impeller 4 (figs 1-2) fixed to the shaft 102 (fig 1) and adjacent to the second end to form an outlet (figs 1-2 & below), wherein the outlet faces the radial direction of the sleeve 70 (figs 1-2 & below), wherein when the shaft 102 drives the impeller to rotate, an airflow is generated by the impeller 4 (fig 1), and wherein the airflow (fig 1, includes F1-F2 & F5-F6) enters the space through the inlet in the radial direction and is discharged through the outlet in the radial direction (figs 1 & below).

    PNG
    media_image1.png
    401
    677
    media_image1.png
    Greyscale

Re claim 2, Ogata discloses claim 1 as discussed above and further discloses the impeller 4 comprises a first side (figs 1-2, 5 & below, side of ring indicated below), a second side (figs 1-2, 5 & below, side of ring indicated below) and a plurality of blades 61 (figs 1-2 & 5), the first side and the second side are opposite to each other (figs 1-2, 5 & below), the first side faces the space (figs 1-2 & below), and the blades 61 are disposed on the first side (figs 1-2, 5 & below).

    PNG
    media_image2.png
    376
    446
    media_image2.png
    Greyscale

Re claim 4, Ogata discloses claim 2 as discussed above and further discloses an outer periphery of the blades 61 does not exceed an outer periphery of the rotor assembly 12 along the radial direction outwardly (fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US20150295471, “Iwai”) in view of DE202008015895 (“’895”, using machine translation).
Re claim 1, Iwai discloses self-cooling motor comprising: 
a housing 5 comprising a sleeve 51 and a bottom plate 50 (figs 2-3 & 18, para [0054], note: employing fig 18 for rejection but has same structure as figs 1-8 & 11-14 except for the impeller 6-see para [0153]), wherein the sleeve 51 and the bottom plate 50 are arranged in an axial direction to define a space (figs 2-3 & 18), wherein the sleeve 51 has a first end and a second end opposite to each other (figs 1-2, 18 & below), the bottom plate 50 is disposed adjacent to the first end (figs 2-3, 18 & below) and an inlet 54 (figs 14 & 18, para [0055]); 
a stator assembly 3 (figs 2-3 & 18) fixed to the housing 5 and accommodated in the space (fig 18); 
a rotor assembly 2 (figs 2-3 & 18) coupled to the stator assembly 3 and comprising a shaft 1 (figs 2-3 & 18), wherein the shaft 1 extends outside the housing 5 along the axial direction J (fig 18); and 
an impeller 6 fixed to the shaft 1 (fig 18, para [0152]) and adjacent to the second end to form an outlet 55 (figs 3-5, 14, 18 & below, para [0056] & [0065]), wherein the outlet 55 faces the radial direction of the sleeve 51 (figs 3-5, 14 & 18), wherein when the shaft 1 drives the impeller 6 to rotate, an airflow is generated by the impeller 6 (figs 14 & 18), and wherein the airflow enters the space through the inlet 54 and is discharged through the outlet 55 in the radial direction (figs 14 & 18).

    PNG
    media_image3.png
    318
    524
    media_image3.png
    Greyscale

Iwai discloses claim 1 except for:
the inlet is formed between the bottom plate and the first end, wherein the inlet faces a radial direction of the sleeve; and
the airflow enters the space through the inlet in the radial direction.
‘895 discloses the inlet 14 is formed between the bottom plate (figs 1 & below, para [0019]) and the first end of sleeve (figs 1 & below), wherein the inlet 14 faces a radial direction of the sleeve (figs 1 & below); and
the airflow 16 enters the space through the inlet 14 in the radial direction (fig 1).

    PNG
    media_image4.png
    363
    499
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inlet of Iwai to be formed between the bottom plate and the first end, wherein the inlet faces a radial direction of the sleeve; and the airflow enters the space through the inlet in the radial direction, as disclosed by ‘895, in order to provide cooling for the electrical components of the circuit board, as taught by ‘895 (para [0022]-[0023]).
Re claim 2, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses the impeller 6 comprises a first side (figs 18 & below), a second side (figs 18 & below) and a plurality of blades 60 (figs 18 & below, para [0154]), the first side and the second side are opposite to each other (figs 18 & below), the first side faces the space (figs 18 & below), and the blades 60 are disposed on the first side (figs 18 & below).

    PNG
    media_image5.png
    257
    449
    media_image5.png
    Greyscale

Re claim 3, Iwai in view of ‘895 discloses claim 2 as discussed above. Iwai further discloses none of through hole is disposed between any two adjacent blades 60 (fig 18, para [0156], there are no through hole between blades on 61b to more effectively block heat).
Re claim 5, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses the bottom plate 50 has an outer periphery aligned with or exceeding an inner periphery of the sleeve 51 along the radial direction outwardly (figs 2 & 18).
Re claim 6, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses a circuit board 4 disposed above or aligned with the first end of the sleeve along the axial direction upwardly (figs 18, below & above for claim 1, para [0048]).

    PNG
    media_image6.png
    318
    524
    media_image6.png
    Greyscale

Re claim 7, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses the rotor assembly 2 comprises a shell 20 and a magnet set 21 (figs 2 & 18, para [0043]), wherein the shell 20 is fixed to the shaft 1 (figs 2 & 18) and has an opening facing the axial direction (figs 2-3 & 18), and the magnet set 21 is disposed around an inner periphery of the shell 20 (figs 2-3 & 18).
Re claim 8, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses the housing 5 further comprises a plurality of fastening elements 52 (figs 2-3 & 18, para [0054]) configured to fasten the self-cooling motor to a box 501 (fig 1, para [0036], [0038] & [0054]), wherein the outlet 55 is disposed between the fastening elements 52 (figs 3-4, 14 & 18, para [0066]).
Re claim 9, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai is silent with respect to the housing further comprises a plurality of connecting elements connected between the first end of the sleeve and the bottom plate, wherein the inlet is disposed between the connecting elements.
‘895 further discloses the housing further comprises a plurality of connecting elements connected between the first end of the sleeve and the bottom plate (figs 1 & below, para [0019], last two lns), wherein the inlet is disposed between the connecting elements (figs 1 & below, para [0019], last two lns).

    PNG
    media_image7.png
    363
    536
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Iwai in view of ‘895 to comprise a plurality of connecting elements connected between the first end of the sleeve and the bottom plate, wherein the inlet is disposed between the connecting elements, as disclosed by ‘895, in order to provide cooling for the electrical components of the circuit board, as taught by ‘895 (para [0022]-[0023]).
Re claim 10, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses the impeller 6 is made of a metal material, a low thermal conductivity material or a ceramic material (para [0058], last two lines & para [0156]).
Re claim 11, Iwai in view of ‘895 discloses claim 1 as discussed above. Iwai further discloses there is no through hole passing through the impeller 6 while the impeller is fixed to the shaft 1 (fig 18 , para [0156], last two lines, since 61b has no holes except for the shaft).
Re claim 12, Iwai discloses a hot-air-circulation device, comprising: 
a box 501 comprising a heating chamber 502 (fig 1, para [0036]); 
a self-cooling motor comprising: 
a housing 5 fastened to the box 501 (figs 1-3 & 18, note: employing fig 18 for rejection but has same structure as figs 1-8 & 11-14 except for the impeller 6-see para [0153]) and comprising a sleeve 51 and a bottom plate 50 (figs 2-3 & 18, para [0054]), wherein the sleeve 51 and the bottom plate 50 collaboratively define a space (figs 2-3 & 18), the sleeve 51 has a first end and a second end opposite to each other (figs 1-2, 18 & above for claim 1), the bottom plate 50 is disposed adjacent to the first end (figs 2-3, 18 & above for claim 1) and an inlet 54 (figs 14 & 18, para [0055]), and the second end faces the heating chamber 502 (figs 1, 18 & above for claim 1); 
a stator assembly 3 (figs 2-3 & 18) fixed to the housing 5 and accommodated in the space (fig 18); 
a rotor assembly 2 (figs 2-3 & 18) coupled to the stator assembly 3 and comprising a shaft 1 (figs 2-3 & 18), wherein the shaft 1 extends into the heating chamber 502 along the axial direction J (figs 1 & 18); and 
an impeller 6 fixed to the shaft 1 (fig 18, para [0152]) and located adjacent to the second end to form an outlet 55 (figs 3-5, 14, 18 & below, para [0056] & [0065]), wherein the outlet 55 faces the radial direction of the sleeve 51 (figs 3-5, 14 & 18), wherein when the shaft 1 drives the impeller 6 to rotate synchronously, an airflow is generated by the impeller 6 (figs 14 & 18), the airflow enters the space through the inlet 54 and is discharged through the outlet 55 in the radial direction (figs 14 & 18); and 
a fan assembly 511 connected to the shaft 1 (fig 1, para [0037]), wherein when the self-cooling motor drives the fan assembly 511 to rotate, hot air is circulated in the heating chamber 502 (fig 1, para [0037]).
Iwai discloses claim 12 except for:
the inlet is formed between the bottom plate and the first end, wherein the inlet faces a radial direction of the sleeve; and
the airflow enters the space through the inlet in the radial direction.
‘895 discloses the inlet 14 is formed between the bottom plate (figs 1 & above for claim 1, para [0019]) and the first end of sleeve (figs 1 & above for claim 1), wherein the inlet 14 faces a radial direction of the sleeve (figs 1 & above for claim 1); and
the airflow 16 enters the space through the inlet 14 in the radial direction (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inlet of Iwai to be formed between the bottom plate and the first end, wherein the inlet faces a radial direction of the sleeve; and the airflow enters the space through the inlet in the radial direction, as disclosed by ‘895, in order to provide cooling for the electrical components of the circuit board, as taught by ‘895 (para [0022]-[0023]).
Re claim 13, Iwai in view of ‘895 discloses claim 12 as discussed above. Iwai further discloses the impeller 6 comprises a first side (figs 18 & above for claim 2), a second side (figs 18 & above for claim 2) and a plurality of blades 60 (figs 18 & above for claim 2, para [0154]), the first side and the second side are opposite to each other (figs 18 & above for claim 2), the second side faces the heating chamber 502 (figs 1, 18 & above for claim 2), and the blades 60 are disposed on the first side (figs 18 & above for claim 2), extend toward the space (figs 18 & above for claim 2) and are arranged radially (figs 18 & above for claim 2).
Re claim 14, Iwai in view of ‘895 discloses claim 12 as discussed above. Iwai further discloses the self-cooling motor further comprises a circuit board 4 having an opening 4h (figs 2-3 & 18, para [0049]), and the stator assembly 3 comprises a coil 31 (figs 2 & 18, para [0046]), wherein the opening 4h of the circuit board 4 spatially corresponds to the coil (figs 2-3 & 18).
Re claim 15, Iwai in view of ‘895 discloses claim 12 as discussed above. Iwai further discloses the rotor assembly 2 comprises a shell 20 and a magnet set 21 (figs 2 & 18, para [0043]), the shell 20 is fixed to the shaft 1 (figs 2 & 18) and has an opening facing the axial direction (figs 2-3 & 18), and the magnet set 21 is disposed around an inner periphery of the shell 20 (figs 2-3 & 18), wherein the impeller 6 comprises a plurality of blades 60 extending outwardly along the radial direction (fig 18).
Iwai discloses claim 15 except for an outer periphery of each one of the blades does not exceed an outer periphery of the shell along the radial direction outwardly.
Iwai discloses in another embodiment that an outer periphery of each one of the blades 60 does not exceed an outer periphery of the shell 20 along the radial direction outwardly (fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outer periphery of each one of the blades of Iwai in view of ‘895 to not exceed an outer periphery of the shell 20 along the radial direction outwardly, as disclosed by Iwai in another embodiment, in order to prevent air currents from entering the shell, as disclosed by Iwai (para [0086]).
Re claim 16, Iwai in view of ‘895 discloses claim 12 as discussed above. Iwai further discloses the housing 5 further comprises a plurality of fastening elements 52 (figs 2-3 & 18, para [0054]) configured to fasten the self-cooling motor to the box 501 (fig 1, para [0036], [0038] & [0054]).
Re claim 17, Iwai in view of ‘895 discloses claim 12 as discussed above. Iwai is silent with respect to the housing further comprises a plurality of connecting elements connected between the first end of the sleeve and the bottom plate, wherein the inlet is disposed between the connecting elements.
‘895 further discloses the housing further comprises a plurality of connecting elements connected between the first end of the sleeve and the bottom plate (figs 1 & above for claim 9, para [0019], last two lns), wherein the inlet is disposed between the connecting elements (figs 1 & above for claim 9, para [0019], last two lns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Iwai in view of ‘895 to comprise a plurality of connecting elements connected between the first end of the sleeve and the bottom plate, wherein the inlet is disposed between the connecting elements, as disclosed by ‘895, in order to provide cooling for the electrical components of the circuit board, as taught by ‘895 (para [0022]-[0023]).
Re claim 18, Iwai in view of ‘895 discloses claim 12 as discussed above. Iwai further discloses the bottom plate 50, the sleeve 51, the impeller 6 and the fan assembly 511 are arranged in sequence along the axial direction (figs 1-2 & 18).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Possell (US5191247) and Asplund et al. (WO2019145091, fig 1) both read on at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834